Citation Nr: 1545323	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-28 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to plot or interment allowance.



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1959 to December 1960.  He died in February 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, WI.  In a July 2011 administrative decision, the RO denied entitlement to plot or interment allowance, and in a July 2013 rating decision, the RO denied service connection for the cause of the Veteran's death.  The case was certified to the Board by the Louisville, Kentucky, RO.

The appellant's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran died in February 2011.  The Veteran's death certificate lists his immediate cause of death as respiratory failure due to pneumonia.  No additional conditions are listed as causes of the Veteran's death.  

2.  The preponderance of the competent evidence is against a finding that the cause of death listed on the Veteran's death certificate was incurred in or is otherwise related to his military service. 
  
3.  The appellant (the Veteran's spouse) paid for the Veteran's funeral expenses and filed an application for nonservice-connected burial benefits in February 2011.

4.  The Veteran was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.

5.  At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits, and a claim for such benefits was not pending; the evidence does not show that he was in a VA facility or en route thereto.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The criteria for entitlement to nonservice-connected burial benefits are not met. 38 U.S.C.A. §§ 2302, 2304, 5107(b) (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant received notification prior to the initial unfavorable agency decision in June 2013.  Further, the Veteran was not service-connected for any disability prior to his death.  Therefore, notice requirements regarding elements one and two of Hupp are moot.  The duty to notify the appellant was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment and personnel records have been associated with the claims file. All available private treatment records identified by the appellant have been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

A VA opinion was not obtained in conjunction with the appellant's cause of death claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  While the appellant claims the cause of the Veteran's death should be service-connected, the evidence of record reveals no reasonable possibility that a VA opinion would result in evidence to substantiate the claim.  Therefore, VA is not required to obtain a VA opinion in conjunction with this claim.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (conclusory lay statements are not sufficient to trigger VA's duty to provide an examination).  
All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  Entitlement to service connection for the cause of the Veteran's death.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran died in February 2011; the immediate cause of his death was reported on the death certificate as respiratory failure due to pneumonia.  No secondary cause of death was noted.  While not listed on the death certificate, the medical evidence of record indicates the Veteran had a history of chronic obstructive pulmonary disease (COPD).  See January 2011 Jewish Hospital Report.  The Veteran was not service-connected for any disability at the time of his death.

The appellant contends that the cause of the Veteran's death should be service-connected on a direct basis.  In the alternative, she argues that the Veteran's cause of death was secondary to alcohol abuse and/or tobacco use, both of which were allegedly caused or aggravated by active service.  See August 2014 VA Form 9.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After careful review of the record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran was not diagnosed with COPD or any other respiratory disorders during active service.  Of note, during his November 1960 separation exam, the Veteran affirmatively denied shortness of breath, pain or pressure in the chest, and chronic cough; no respiratory conditions were noted.  VA records reveal treatment for COPD in 2009 and 2010.  In January 2011, the Veteran was hospitalized at Jewish Hospital for shortness of breath and exacerbation of COPD and he eventually developed bilateral pneumonia.  See January 18, 2011 Chest CT Exam.  There is no competent medical opinion of record establishing a nexus between the Veteran's COPD or respiratory failure and active service.  Therefore, there is no basis to grant service-connection on a direct basis.

The Board has considered the appellant's assertion that the Veteran's military service caused or contributed to his alcohol abuse and/or tobacco use, and that together these conditions contributed to the cause of his death.  See August 2014 VA Form 9.  In this regard, the Board notes that service connection cannot be granted for: (a) conditions due to the effects of tobacco use as a primary or secondary disability, or (b) conditions due to the effects of alcohol abuse as a primary disability.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.300, 3.301(d); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Moreover, even assuming the Veteran were to be service-connected for alcohol abuse on a secondary basis (for example, secondary to a psychological disability), there nonetheless is no competent medical evidence establishing a nexus between the Veteran's alcohol abuse and his cause of death.  Therefore, service-connection is not warranted.   

In sum, according to his death certificate, the immediate (and only) cause of the Veteran's death was respiratory failure due to pneumonia.  There is no competent medical evidence of record establishing a nexus between the Veteran's respiratory failure and active military service.  Nor is there any competent medical evidence establishing a nexus between the Veteran's alcohol abuse and COPD or any other respiratory condition.  Therefore, the preponderance of the evidence is against the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine does not apply, and service connection is not warranted.

II.  Entitlement to plot or interment allowance

Claims for reimbursement of burial and funeral expenses may be executed by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the Veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension; or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the Veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, a burial allowance may be paid if a Veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605.

For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); admission (transfer) to a nursing home for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" means facilities over which VA has direct jurisdiction; government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients.  38 U.S.C.A. § 1701(3).  When a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial, funeral, plot, interment, and transportation expenses will be allowed as though death occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1601(a).

Turning to the record, the Veteran served on active duty from March 1959 to December 1960.  He was not discharged or released from active service for a disability incurred in or aggravated in the line of duty.  He died in February 2011, and appellant paid for the Veteran's funeral expenses and filed a timely application for nonservice-connected burial benefits in February 2011.  See February 2011 VA Form 21-530; February 2011 Purchase Agreement.  

At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits, and a claim for such benefits was not pending; and the evidence does not show that he was in a VA facility or en route thereto.  While the appellant argues that burial benefits should be granted because the Veteran sought regular treatment from his local VA health care facility prior to his death (and therefore was "a patient" of VA at the time of his death), there is no evidence of record to indicate that the Veteran actually died in a VA facility (or was en route to a VA facility when he died).  The Veteran was admitted at Jewish Hospital at the time of his death, and there is no evidence of record that the hospital care he received was given under VA authority pursuant to 38 U.S.C.A. § 1703.

Although the Board is sympathetic to the appellant's claim, entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant the claim but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to plot or interment allowance is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


